                                       2128 0164 02                      GTLAW                                     PAGE   02/ 0_2_ _
                       Case 1:12-cv-01596-AKH Document 979 Filed 04/30/19 Page 1 of 1


        ~ GreenbergTraurig
                                                                                                 .:~r;c-si;~;---          ---~11
                                                                                                'l>OCUMENT            /:
                                                                                                 ELECTRONICALLY FILED
                                                                                                DO C#:

        .r.i,ucs W. Perkiru, Esq.
                                                                                                DA -it   f~ fL El ~~ ,
        (212) 80J.Jl 88
        per1:io$j@gd~w.com



                                                                             Apr il 29, 201 9
        BY EC F AND FAX

        Hon orab le Alv in K. Hel lers tein
        United Stat es District Judge
        United States District Cou rt
        Southern Dist rict of New York
     500 Pear l Street, Suite 1050
     New York, New York 10007
     Tel: (212) 805-0152
     Fax: (212) 805-7942

                   Re:              Vera v. The Rep ubli c of Cuba, et al.
                                    12 Civ. 1596
    Dear Judge Hellerstein:

             We are co-counsel to Peti tion er Jean ette Full
                                                                     er Hausler ("Mrs. Hausler'') and William
    Fuller as co-representatives of the Estate of
                                                          Rob ert Otis Fuller. By lette r date d Janu
    we advi sed the Cou rt that Mrs. Hau sler                                                         ary 28, 2019,
                                                    had pass ed away and that we wou ld be
    to subs titut e a Peti tion er in her plac e with                                             mov ing for leav e
                                                      in 90 day s whi ch time runs today. Fed eral
    Proc edu re (..FRC P") Rul e 25(a). Mrs .                                                         Rul es of Civil
                                                    Hau sler was a Florida resi den t and we
    with     Flor ida counsel to mak e the app ropr iate                                          are  still wor king
                                                         subs titut ion.
            We, therefore, subm it this letter to requ
                                                         est that, purs uan t to FRC P 6(b) (l)(A ),
   gran t a shor t exte nsio n of 18 days, to May                                                       the Cou rt
                                                   17, 201 9, to file the mot ion for leav e to subs
   is the first requ est for an exte nsio n of time                                                  titute. This
                                                    . Cou nsel for Ban co Bilb ao Viz cay a Arg
   has con sent ed to this extension.                                                              enta ria, S.A.

            Accordingly, we resp ectf ully requ est that
                                                         the Cou rt gran t an exte nsio n to file the Rule
   mot ion to May 17, 201 9.                                                                               25
                                                                               ·
          Sho1,1ld the Cou rt hav e any questions about
                                                        this application, we are avai labl e to con
   the Cou rt's earliest conv enie nce.                                                             fer at




  cc:          All Cou nsel of reco rd (by ECF )



GREENBERG TRAUR/G, LLP • ATTORNEY
                                       S AT LAW • WWW.GTLAW.COM
MetL ife Building • 200 Park Avenue •
                                      New York, NY 10166 • Tei 212.801.noo
                                                                           • F~ 212.801.6400
